Citation Nr: 1115486	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  02-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 1963 rating decision that denied service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from September 1961 to May 1963.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2003 RO determination which found no CUE in a September 1963 rating decision that denied service connection for a right knee disability.  

In February 2005, the Board issued a decision that, in pertinent part, denied the Veteran's motion alleging CUE.  He appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 memorandum decision, the Court vacated that part of the Board's decision and remanded that issue for readjudication.

In October 2007, the Board issued a decision that denied the Veteran's motion alleging CUE.  The Veteran again appealed to the Court.  In a May 2010 memorandum decision, the Court vacated the Board's decision and remanded the issue for readjudication.
 

The Veteran argued in a February 2011 statement that he is entitled to earlier effective dates for the grants of service connection for lumbar strain and degenerative joint disease of the left knee.  The issue of an earlier effective date for service connection for lumbar strain was denied by the Board in a January 2004 decision.  In addition, he did not submit a timely notice of disagreement as to the March 2003 rating decision establishing an effective date of April 11, 2002, for the grant of service connection for degenerative joint disease of the left knee.  As such, the March 2003 rating decision establishing an effective date of April 11, 2002, for the grant of service connection for degenerative joint disease of the left knee and the January 2004 Board decision, denying an earlier effective date for the grant of service connection for lumbar strain, are final. 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  By analogy, the same is true with respect to a final Board decision on the issue of an earlier effective date.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

In the instant case, the Veteran's February 2011 statement is a freestanding claim for earlier effective dates like those precluded under Rudd.  Hence, the only way to challenge the assigned effective dates is through a CUE motion.  If the Veteran seeks to challenge the March 2003 rating decision or the January 2004 Board decision on the basis of CUE, he must submit a claim for CUE to the RO or file a CUE motion with the Board, respectively.  He is advised that a claim of CUE must be pled with specificity.


FINDINGS OF FACT

1. A September 4, 1963 rating decision denied the Veteran service connection for a right knee disability.

2. The September 4, 1963 rating decision did not properly apply governing law, and such failure was outcome determinative.

3. A statutory presumption that the Veteran's pre-existing right knee disability was aggravated by service is not shown to be rebutted by clear and unmistakable evidence.


CONCLUSION OF LAW

The September 4, 1963 rating decision which denied the Veteran service connection for a right knee disorder involved clear and unmistakable error and requires revision; service connection for a right knee disability on the basis that pre-existing disability was aggravated by service is warranted.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the notice and assistance requirements of the VCAA are not applicable to CUE issues.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

II. Analysis of Claim

On August 1961 examination prior to entrance into service, scars were noted on the Veteran's right knee, but his lower extremities were otherwise evaluated as normal.  A November 1961 record reflects that the Veteran was seen with a swollen right knee that had been sore for a few months.  A December 1961 medical record shows that a cartilage tear was suspected.  Another December 1961 record notes that X- rays were negative, and that the Veteran was having less trouble with the knee.  The impression was knee pain secondary to mild strain or cartilage tear.  A February 1963 record notes that the Veteran had injured his right knee two years prior playing basketball, and had more or less experienced chronic pain and swelling of the knee since that time.  Examination revealed full range of motion, mild crepitation and slight right knee stiffness.  The provisional diagnosis was chronic arthritis, right knee, rule-out ruptured semilunar cartilage.  The consultation report showed that the Veteran had right knee difficulty that existed prior to service.  Physical examination revealed no edema or effusion and a click over the lateral meniscus.  The diagnosis was possible torn cartilage.  On orthopedic consultation in February 1963, it was noted that the Veteran had a right knee injury prior to service with swelling since the injury.  Physical examination revealed some tenderness over the lateral aspect of the right knee with no other abnormality noted.  The Veteran was put on an exercise program.  It was noted that if the symptoms persisted, he would be presented to a Medical Board for possible separation from service.  

An April 1963 Medical Board examination report notes right knee tenderness over the lateral collateral ligament and a click on various maneuvers in the same area. No adhesion or swelling was seen.  No particular atrophy of the quadriceps was noted.  X-rays were essentially negative.  The summary of defects and diagnoses identified internal derangement of the right knee, probably torn lateral meniscus, EPTS (existed prior to service), moderately symptomatic and progressive.  It was noted that the Veteran requested consideration of discharge for this EPTS condition.  In the narrative summary, it was noted that the Veteran gave a history of having injured the right knee playing basketball prior to enlisting in the Air Force, and that the initial injury resulted in a good deal of pain, swelling, limitation of motion, and prolonged disability.  The Veteran noted that his knee would swell occasionally, cause pain, and prevent him from performing his duties.  The recommendation was that the Veteran had a progressive problem with his right knee, and that it was disqualifying for active military duty, and of EPTS origin.

In his May 1963 claim for service connection for a right knee disorder, the Veteran indicated that he injured the knee during basic training in November 1961.  July 1963 VA X-rays of the right knee found no old or new fractures.  Compartments of the knee joint were normal in width.  A single small joint mouse was observed in the lateral compartment of the knee joint.  There was no evidence of any effusion, and no bony manifestations of arthritis were noted.

On VA examination signed in July and August 1963, it was noted that the Veteran injured his right knee playing basketball two years earlier, prior to service, that the knee began to give him trouble during basic training, and that he received treatment in service.  His present complaints included soreness, stiffness, pain, swelling, and popping or cracking in the right knee.  It had reportedly locked only once.  Physical examination revealed no swelling, no muscle atrophy, no tenderness, no locking of the knee joint, full range of motion, good stability, and no defect found on examination.  It was also noted that the Veteran walked without a limp, and that X-rays showed no evidence of effusion or bony manifestations of arthritis.  The diagnosis was no apparent disease of the right knee on examination.

With the above evidence of record, the RO, in September 1963, denied the Veteran's claim for service connection for a right knee disorder.  The rating decision determination reads:  "Evidence establishes onset of right knee disability due to injury prior to service.  There have been mild symptoms during service but no evidence of an increase in the general pathology.  Current VA examination shows no residual disability sufficient to establish aggravation of the pre-service disability."  The Veteran did not appeal the September 1963 rating decision and it became final.  Accordingly, the decision may now be collaterally attacked and ultimately revised only on the basis of CUE.

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993). 

As noted by the Court in its April 2007 memorandum decision, in the September 1963 rating decision the RO denied service connection for a right knee disability on the bases (a) that a right knee disability due to injury preexisted the veteran's service and (b) was not aggravated thereby (as current VA examination showed no residual disability sufficient to establish aggravation of the pre-service disability). 

Under 38 U.S.C.A. § 311 (now renumbered as 38 U.S.C.A. § 1111) a veteran was considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such.  

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

In the May 2010 memorandum decision, the Court, citing Rivers v. Roadway Express, 511 U.S. 298, 311, 312 (1994) held, in essence, that the Federal Circuit's interpretation of 38 U.S.C.A. § 1111 had retroactive effect, and that the failure to consider both prongs of the § 1111 requirement for rebutting the presumption of soundness could serve as the basis for CUE.  

In the instant case, while right knee scars were noted on service entrance, right knee disability was otherwise not noted.  Consequently, the Veteran was entitled to the rebuttable presumption of soundness on entry in service insofar as a right knee disability was concerned, and the analysis proceeds to the question of whether that presumption was rebutted (as the September 1963 rating decision implies).

In its May 2010 Memorandum Decision the Court upheld the Board's October 2007 conclusion that there was clear and unmistakable evidence of preexistence of the Veteran's right knee condition at the time of the 1963 RO decision.  Therefore, this finding is the law of the case and will not be revisited in this decision.  It is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).

The Court remanded the case for the Board to provide an adequate explanation of whether the evidence before the 1963 RO constituted clear and unmistakable evidence that the Veteran's right knee disability did not increase in severity during service or that any increase was due to the natural progress of the disease.

At the time of the RO's decision in 1963 there is no explicit opinion in support of a finding of no aggravation.  The April 1963 examination performed for purposes of a Medical Board described the Veteran's knee disability as "progressive."  That opinion was not explained.  The other evidence of record showed that the Veteran entered service with no manifestations of right knee disability and a physical profile of 1, or medically fit for any assignment, with respect to the lower extremities.  See Chapter 9, Army Regulation 40-401 (1960) (judicially recognized by the Court in its May 2010 Memorandum Decision).  In service he reported knee problems, including complaints of swelling and soreness, in November 1961, December 1961, February 1963, March 1963, and April 1963.  

The April 1963 narrative report noted that the Veteran reported after his initial pre-service basketball injury, he had a period of "prolonged disability" involving the knee and that "since his enlistment" he has sought treatment multiple times for the knee and experiences swelling and pain with prolonged standing or performing his regular military duties.  At that time, his knee was tender and had an audible click.  He was assessed with a physical profile of 4, indicating he had one or more medical conditions or physical defects of such severity that performance of military duty must be drastically limited, with respect to the lower extremities.  See Chapter 9, Army Regulation 40-401 (1960).  Treatment in service with ace bandages, progressive resistance exercises, and limited duty did not resolve the problem.

The post-service VA examination in July 1963 was negative, finding no evidence of effusion or arthritis while physical findings revealed no swelling, no muscle atrophy, no tenderness, no locking, full range of motion, good stability, no limp, and no defects.  The examination report contains no opinion regarding aggravation.

The prior (October 2007) Board decision noted there were exacerbations of the Veteran's right knee disability during service, and that he was discharged from service due to disqualifying disability.  The Board found in essence, nevertheless, that the medical evidence of record regarding the evidence of the postservice (during the pendency of his claim) status of the Veteran's right knee, consisting essentially of a report of a 1963 VA examination which found no objective manifestations of knee disability other than a joint mouse noted on the initial knee X-ray of record, of itself constituted clear and unmistakable evidence that the Veteran's pre-existing right knee disability did not increase in severity during service (and therefore was not aggravated by service).   The Court has held, in essence, that such finding was impermissible (i.e., that a finding of no disability during the pendency of the claim was non-dispositive of itself, and that service records (including profiles, 1 on service entrance, 4 on separation, assigned for the lower extremities) had to be considered.  

In light of the foregoing, the Board finds that while there was evidence at the time of the September 4, 1963 rating decision that supported a finding that there was no aggravation of the Veteran's right knee disability during service (i.e., the 1963 VA examination performed only two months after separation from service which did not find compensable manifestations of a right knee disability), such evidence, in light of the suggestion of increase in right knee disability during service by the exacerbations during service, by the physical profile assigned for the lower extremities on separation, and by the Veteran's discharge based on Medical Board recommendation, did not rise to the level of clear and unmistakable evidence of non-aggravation.  Given the suggestion of increase in disability during service by the STRs; there was simply no way that a reasonable person could have found clear and unmistakable evidence that there was no aggravation.  

Based on the foregoing the Board concludes that the September 4, 1963, rating decision which denied the Veteran service connection for a right knee disorder disability did not properly apply the proper standard of proof required to rebut the statutory presumption that the Veteran's pre-existing right knee disability was aggravated by service, and is clearly and unmistakably erroneous.  Accordingly, revision of that decision based upon CUE is necessary.


ORDER

The appeal to establish CUE in the September 4, 1963 rating decision which denied the Veteran service connection for a right knee disorder is granted; service connection for a right knee disorder is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


